 



Exhibit 10.21
BASE SALARIES OF EXECUTIVE OFFICERS OF THE COMPANY
     The following are the base salaries (on an annual basis) of the executive
officers of the Company:

          Name and Title   Base Salary(1)  
Solomon S. Steiner
Chairman, President and Chief Executive Officer
  $ 375,000  
Gerard J. Michel
Chief Financial Officer, Vice President Corporate Development and Treasurer
  $ 310,000  
F. Scott Reding
Chief Financial Officer and Treasurer
  $ 195,000  
Roderike Pohl
Vice President, Research
  $ 200,000  
Erik Steiner
Vice President, Operations
  $ 200,000  
Andreas Pfützner
Chief Medical Officer
  $ 346,799  

 

(1)   Base salaries effective December 1, 2007, with the exception of
Mr. Reding, who resigned from the Company effective November 13, 2007, and Dr.
Pfützner, whose salary represents payments received from the Company for the
year ended September 20, 2007 pursuant to his consulting agreement with the
Company.  

